Citation Nr: 0124979	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of the veteran's service-connected asbestosis, 
currently evaluated as noncompensable.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from August 1959 to June 1963.  
This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which established service 
connection for asbestosis and assigned a noncompensable 
evaluation for that disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
asbestosis.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's 
asbestosis.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


REMAND

The veteran asserts that the record supports assignment of at 
least a 30 percent evaluation for his service-connected 
asbestosis.  In his May 2001 substantive appeal, the veteran 
advances that he "had an independent physician review the 
spirometry and other records that I provided to you, together 
with the Department of Veterans Affairs' (VA) findings."  
The report of the cited private physician's review is not 
present in the claims folder.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private clinical documentation which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The statutes governing the adjudication of claims for VA 
benefits and the regulations implementing them have recently 
been revised.  The revised statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The evaluation of the 
veteran's asbestosis has apparently not been considered under 
the revised statutes and regulations.  Therefore, the claim 
must be returned to the RO.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran provide information as to the 
physician who undertook the "independent 
physician's review" discussed in his May 
2001 substantive appeal and all treatment 
of his asbestosis after 1998 including 
the names and addresses of all health 
care providers, both VA and non-VA.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact the physician and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

3.  The RO should then readjudicate the 
evaluation of the veteran's asbestosis.  
If the claim remains denied, the veteran 
and his accredited representative should 
be provided with a supplemental statement 
of the case (SSOC) and be given the 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


